 

Case 1:19-cr-00846-ALC Document 58 Filed 02/26/20 Pageant

ELECTRONICALLY FILED
DOC#:
DATE FILED: Ztpl few

  

Law Office of
GUY OKSENHENDLER
194 Burns Street, Suite 1
Forest Hills, New York 11375
(917) 804-8869
goksenhendleresq@aol.com

 

January 15, 2020

VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York

40 Foley Square

New York, New York 10007

Re: United States v. Barry Williams, et al.
19 Cr 846 (ALC)
Letter Request for Appointment of Discovery Coordinator Emma Greenwood

Dear Judge Carter:

Reference is made to the status conference before Your Honor on January 8, 2020 in the
above-entitled case where defense counsel made the request for the appointment of a discovery
coordinator. On January 15, 2020 counsel sent a letter to the Court requesting that Emma
Greenwood be appointed as discovery coordinator. Counsel submits this letter again requesting
that Your Honor appoint Emma Greenwood, Esq. as discovery coordinator in the instant case,
She has been approved by the Federal Defenders office to take such an appointment. Counsel
has spoken to defense counsel regarding this request prior to submitting this letter to Your
Honor, and all defense counsel join in making this request. Counsel has spoken to Ms.
Greenwood regarding this request for appointment and she contacted the Federal Defenders
office to begin the process of this appointment on January 16, 2020.

Should Your Honor have any questions regarding this or any other matter, please do not
hesitate to contact counsel immediately.

Respectfully submitted,

/s/ Guy Oksenhendlere

Guy Oksenhendler

 

 

 
